RESTRICTION REQUIREMENT
Hague- Reply Reminder
Applicant is reminded that any reply to this restriction requirement must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
This application discloses the following embodiments:
Embodiment 1 – Figs. 1.1–1.8
Embodiment 2 – Figs. 2.1–2.8
Embodiment 3 – Fig. 3
Embodiment 4 – Fig. 4
Embodiment 5 – Fig. 5
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  The differences between the arrow-like elements among the embodiments, as well as the transitional appearance of embodiments 1 and 2 compared to the static appearance of embodiments 3, 4, and 5 create patentably distinct designs. 
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
The above embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1
Group II: Embodiment 2
Group III: Embodiment 3
Group IV: Embodiments 4 and 5
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.
	Applicant should note that the original numbering of the reproductions should be retained following an election. If one or more designs are cancelled in the election, applicants should not renumber the remaining reproductions. 
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
	In view of the above requirement, action on the merits is deferred pending compliance with
the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).

Conclusion
	The references are cited as pertinent to the claimed design, but no determination as to the
patentability has been made pending a response to this restriction requirement. A shortened
statutory period for reply is set to expire two months from the mailing date of this communication.
 
The claim is subject to a restriction requirement. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J DOMINO whose telephone number is (571)270-0215. The examiner can normally be reached on Monday–Thursday from 7:30am–4:30pm EST with variable additional hours on Fridays. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Eric Goodman, can be reached at (571)272-4734. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DANIEL J DOMINO/Primary Examiner, Art Unit 2919